DETAILED ACTION
	This Office Action is in response to Applicant’s Amendment and Remarks filed on 07 February 2022 in which claims 14 and 15 were canceled, claims 10, 11, 16 and 51-53 were amended to change the scope and breadth of the claims, and claim 59 was newly added.
	Claims 10-13, 16-19, 21, 22 and 51-59 are pending in the current application and are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Applicant’s amendment, filed 07 February 2022, with respect to the rejection of claims 51-53 under 35 U.S.C. § 112, second paragraph, for indefiniteness, has been fully considered and is persuasive. Claim 51 has been amended to replace the recitation “the” with “a”. The rejection is hereby withdrawn.

Modified Rejections
The following are new ground(s) or modified rejections necessitated by Applicant's amendment, filed on 07 February 2022, where the limitations in pending claims 10, 11, 16 and 51-53 as amended now have been changed and claim 59 has been newly added.  Therefore, rejections from the previous Office Action, dated 05 October 2021, have been modified and are listed below.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-13, 16-19, 21, 22 and 51-59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating sepsis, SIRS or IRI, does not reasonably provide enablement for preventing sepsis, SIRS or IRI; or treating and preventing the disorders listed in instant claim 11. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The Applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
The nature of the invention: The nature of the invention is directed towards a sulfated cellobioside derivative that forms a complex with and neutralizes/inhibits the cytotoxic activities of extracellular histone proteins, wherein said histone proteins are released due to sepsis or other highly inflammatory condition such as systemic immune response syndrome (SIRS) or ischemia reperfusion injury (IRI).
The state of the prior art: The prior art (Stephens et al. described below) recognize cellobiose sulfate and other structurally similar sulfated saccharide derivatives forms a complex with and neutralizes/inhibits the cytotoxic activities of extracellular histone proteins, wherein said histone proteins are released due to sepsis or other highly inflammatory condition such as systemic immune response syndrome (SIRS) or ischemia reperfusion injury (IRI). Usui et al. further recognize structurally similar sulfated disaccharides for treating acute respiratory distress syndrome as recited in instant claim 11.However, the prior art of record is silent with respect to using sulfated polyanionic saccharides to treat e.g. trauma, burns, psoriatic arthritis, Crohn’s disease, familial Mediterranean fever. 
Prevent is defined as “keep from happening or arising; make impossible”.  See provided definition of prevent (definition of prevent, WordNet, cited in previous Office Action). There is no prior art disclosing making histone mediated ailments impossible.  
The relative skill of those in the art: The relative skill of those in the art is high with respect to using sulfated polyanionic saccharide derivatives to treat specific causes of inflammation. 

The predictability or unpredictability of the art: 
The following analysis is illustrative that the disease states listed in claim 11 have many different causes. 
With respect to autoimmune diseases, Mackay et al. (The New England Journal of Medicine, 2001, vol. 345, no. 5, pp.340-350, cited in previous Office Action) teach autoimmune diseases include: rheumatoid arthritis, autoimmune thyroiditis (p.340, first paragraph), lupus erythematosus, type 1 diabetes (p.340, third paragraph), Guillain-Barre syndrome (caused by antiganglioside antibodies), inflammatory bowel disease (caused by genetic alterations that effect regulatory T cells or cytokine production), Sjogren’s syndrome (caused by proteins targeting ribonucleoprotein antigens), polymyositis (caused by proteins targeting RNA synthetases), autoimmune lymphoproliferative syndrome (caused by genetic mutation), syndrome of autoimmune polyglandular endocrinopathy with candidiasis and ectodermal dysplasia (caused by genetic mutation). Autoimmune diseases can be caused by unknown environmental trigger (p.342, third paragraph), infectious agents and non-infectious agents like procainamide, penicillin and cephalosporins (p.342, last paragraph). MacKay et al. show in figure 2 just some of the different cytokines or proteins that cause inflammatory bowel disease or systemic lupus (p.345). 
Mackay et al. teach treatment depends on each disease, wherein "different therapeutic interventions are needed at different stages in the disease process" (p.346). Mackay et al. summarizes some of the known therapies for rheumatoid arthritis, psoriasis, multiple sclerosis, systemic lupus erythematosus (p.346-347, and see table 1). 
Thus, from Mackay et al., it is clear autoimmune diseases have many different causes, the same disease may have different causes and treatment of a disease depends on its cause and may vary depending on the stage of the disease itself. There is no single drug that can treat all autoimmune diseases, and often require trial and error amongst drugs that are even known to treat the disease.  Thus, treating autoimmune diseases including multiple sclerosis are highly unpredictable. 
The breadth of the claims: The breadth of the claims includes treating and preventing diseases that involve extracellular histone, but does not necessarily require the disease to be caused by extracellular histones (as in instant claim 13) to reduce/minimize/inhibit extracellular histones in the subject (instant claim 15).
The presence or absence of working examples: Only one compound has been tested in the Examples. Example 11 illustrates the use mCBS to protect endothelial cells from histone toxicity. Example 12 shows the use of mCBS to prevent/reduce/reverse histone induced red blood cell aggregation and lysis. Example 14 shows the use of mCBS to reduce histone-induced platelet aggregation and degranulation. Example 15 shows mCBS can prevent lipid bilayer disruption by histones. Example 16 shows mCBS reduces histone-induced plasma coagulation perturbation. Example 17 shows mCBS protects organs from histone-mediated injury.
With respect to disease states, Examples 19-22 specifically test and show mCBS to inhibit sepsis, ischemic reperfusion injury (IRI), a histone-mediated model of deep vein thrombosis and encephalomyelitis.
All of the disclosed examples test mCBS against a histone-mediated cellular event or histone-mediated therapeutic model. 
There are no examples of using mCBS to treat a “non-septic, -SIRS or –IRI state” except for “histone mediated model of deep vein thrombosis” and encephalomyelitis. 
The amount of direction or guidance presented: There is no guidance in the Specification for preventing any of the listed diseases from occurring. In addition, there is no example in the Specification for using sulfated polyanionic saccharides in any of the claimed disease states that were not mediated by histones as observed by a reduction in extracellular histone. 
While the claims are directed towards treating or preventing an extracellular histone mediated ailment, the claims do not specifically require the ailment to be caused by extracellular histones. The diseases listed can be caused by many different pharmacological events, and are not limited to extracellular histones. In addition, the claims do not require reducing the level of circulating extracellular histones. In addition, there is insufficient data in the Specification to show Applicant was enabled for treating all of the diseases claimed, let alone preventing them from ever occurring.

The quantity of experimentation necessary:  In order to practice the invention with the full range of all possible treatment methods beyond those known in the art, one skilled in the art would undertake a novel and extensive research program to show that any and all disorders that result in a release in extracellular histones can be treated, including any and all inflammatory disorders, any and all forms of autoimmune diseases.  
In order to determine the efficacy of the claimed therapies in the absence of any existing in vivo data, one skilled in the art would undertake animal testing in order to practice the invention.  Animal experiments include, induction of the disease state, administration of the potential pharmaceutical compound and collection and analysis of data, additional burdens associated with compliance with animal welfare regulations, care, feeding and other maintenance of the animals, dissection of dead animals to collect data, and dispose of the dead animals after the research is finished.  These trials would need to be run separately and repeatedly for each disorder to be treated, and success in treating each and every disorder would still not be definitive.  The experimentation involved would therefore be significant, undue and unpredictable.

Genentech, 108 F.3d at 1366, sates that, “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion.” And “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”

Therefore, in view of the Wands factors, as discussed above, particularly the breadth of the claims, Applicants fail to provide information sufficient to practice the claimed invention for preventing sepsis, SIRS or IRI; or treating and preventing the disorders listed in instant claim 11.

Response to Arguments
Applicant's arguments filed 07 February 2022 have been fully considered but they are not persuasive. 
The above rejection could be overcome if the claims were amended to incorporate the limitations of claims 12 and 54-58; delete preventing; cancel claims 11, 21, 22 and 51-53. Applicant should note, however, the compound of claim 54 does not correctly capture the compounds of claim 12. This could be corrected by incorporating paragraph [0018] of the PGPub into the claims: 
    PNG
    media_image1.png
    42
    465
    media_image1.png
    Greyscale
. 
 For example “A method of treating an extracellular histone mediated ailment in a subject in need thereof, wherein the method comprises administering to the subject a therapeutically effective amount of a polyanionic sulfated cellobioside (insert compound of claim 54), wherein the therapeutically effective amount is sufficient to reduce, minimize or inhibit extracellular histones that (i) are cytotoxic towards the endothelium in a subject, or (ii) contribute to endothelial dysfunction in a subject, or (iii) initiate coagulation by activating platelets in a subject, or (iv) induce red cell fragility and resultant anaemia in a subject”. 
In addition, the rejection to claim 12 could be overcome by amending claim 12 to recite “The method according to claim 10, wherein the extracellular histone mediated ailment is sepsis, systemic immune response syndrome (SIRS) or ischemia reperfusion injury (IRI)”. 
Alternatively, claim 10 could be amended to recite “A method of treating sepsis, systemic immune response syndrome (SIRS) or ischemia reperfusion injury (IR) in a subject in need thereof, wherein the method comprises administering to the subject a therapeutically effective amount of a polyanionic sulfated cellobioside (insert compound of claim 54)”.
With a dependent claim that recites “wherein the therapeutically effective amount is sufficient to reduce, minimize or inhibit extracellular histones that (i) are cytotoxic towards the endothelium in a subject, or (ii) contribute to endothelial dysfunction in a subject, or (iii) initiate coagulation by activating platelets in a subject, or (iv) induce red cell fragility and resultant anaemia in a subject”.

Applicant has provided a plethora of references showing histones are involved in various pathologies. However, albeit Xu 2 and Bjelobaba, the references do not actually teach successfully treating or preventing any pathologies, let alone treating those pathologies by targeting histones. 
Xu 2 (Mediators of Inflammation, 2015, Article ID 205054) is concerned with the use of polyanionic molecules to treat Sepsis. 
And Huang et al. (Hepatology, 2011, exhibit 23) found neutralizing extracellular histones is protective in hepatic I/R injury.
Identifying biomarkers is a valuable tool in understanding the mechanisms underlying pathological conditions. However, targeting these biomarkers with potential therapeutic agents requires additional and separate research models and investigations. Each disease listed in claim 11, for example, vary widely with respect to etiology, pathology and treatment. There is no single drug that can treat such a wide variety of ailments, let alone prevent them from occurring. 
While Applicant has demonstrated mCBS is effective in protecting endothelial cells from histone-mediated cytotoxicity, Applicant has not demonstrated that targeting histone with mCBS in vivo can treat or prevent any extracellular histone mediated ailment, even when the ailment is “caused by and/or mediated by and/or involves and/or associated with a release of extracellular histones in the subject…wherein the therapeutically effective amount…is sufficient to reduce, minimize or inhibit extracellular histones mediated pathology”. 
Meara et al. (Nature Communications, 2020, vol. 11, no. 6405, cited in IDS submitted 07 February 2022) recognized the effects of small polyanionics (SPAs) on extracellular histones. Meara et al. found “In vitro, SPAs inhibited the cytotoxic, platelet-activating and erythrocyte-damaging effects of histones, mechanistic studies revealing that SPAs block disruption of lipid-bilayers by histones. In vivo, SPAs significantly inhibited sepsis, deep-vein thrombosis, and cardiac and tissue-flap models of ischemia-reperfusion injury (IRI), but appeared to differ in their capacity to neutralize NET-bound versus free histones” (abstract). 
Meara et al. demonstrate one of ordinary skill in the art could not even predict what stage of a disease the SPAs would be effective. Meara et al. teach “It should be noted, however, that in sepsis our SPAs do not inhibit the early, “cytokine storm,” stage of the disease, but appear to protect against multiple organ failure. For example, we found that our SPAs have little or no effect on LPS-induced sepsis models…In fact, the many failed attempts at developing a treatment for sepsis is probably because they have concentrated on the early “cytokine storm” stage of the disease” (p.13, last para). 
Meara et al. also teach that while a compound is effective in vitro, it may not be effective in vivo. Meara et al. teach “Paradoxically, however, we found that MTS (maltotriose per-O-sulfate), our most potent neutralizer of DNA-free histones in vitro and in vivo, was not effective against NET-mediated pathologies involving the vascular system, notably cardiac and skin flap IRI and, to a lesser extent, peritonitis-induced sepsis. Subsequently, we found that MTS was also a poor inhibitor of the NET-dependent anti-proliferative activity of sera from sepsis and acute myocardial infarction patients. These data implied that MTS was unable to inhibit NET-mediated pathologies, whereas CBS and mCBS inhibited pathologies induced by both DNA-free and NET-associated histones” (p.11, penultimate paragraph). 
As further evidenced by Meara et al., there is no reasonable expectation of success in treating or preventing a disease associated with a release of extracellular histones in a subject, simply by knowing mCBS neutralizes extracellular histones in vitro. Thus, while Applicant is not enabled for treating or preventing any disease caused by, mediated by or associated with a release of extracellular histones, Applicant is enabled for neutralizing extracellular histones that (i) are cytotoxic towards the endothelium in a subject, or (ii) contribute to endothelial dysfunction in a subject, or (iii) initiate coagulation by activating platelets in a subject, or (iv) induce red cell fragility and resultant anemia in a subject with mCBS. 

A summary of the data presented by Applicant is listed below.  
Examples 11 to 22 are directed towards the histone mediating activity of mCBS and cellobiose sulfate. The results are summarized as follows:
Example 11: mCBS protects endothelial cells from histone toxicity 
Example 12: mCBS prevents histone-induced red blood cell (RBC) aggregation, inhibits histone-induced RBC aggregation
Example 13: Demonstrates mCBS must be highly sulfated, under-sulfated mCBS had minimal histone-inhibitor activity. Figure 12 demonstrates the heptasulfated mCBS was the most potent. The present claims do not require any particular degree of sulfation. 
Example 14: mCBS reduces histone-induced platelet aggregation and degranulation
Example 15: investigates how mCBS protects cell from histone-mediated cytotoxicity in human microvascular endothelial cells (HMECs).
Example 16: mCBS has minimal anticoagulant activity, and reduces histone-induced plasma coagulation perturbation
Example 17: used the same mouse model for sepsis to show mCBS protects organs from histone-mediated injury
Example 18: mCBS reduces/prevents histone-mediated reductions in circulating leukocytes, platelets and erythrocytes in mice. 
Example 19: mCBS inhibits sepsis
Example 20: mCBS inhibits IRI
Example 21: mCBS inhibits autoimmunity in an encephalomyelitis experiment, which resembles MS. 

The experiments demonstrated mCBS (heptasulfated), tetrasulfated mCBS and pentasulfatedCBS (see Figures 12a-c) were effective in reducing HMEC-1 cytotoxicity and RBC Fragility. 
Applicant has not demonstrated any of the diseases listed in claim 11 can be prevented from ever occurring. 
For the above stated reasons, said claims are properly rejected under 35 U.S.C. 103(a).  Thus, the rejection is hereby maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10-13, 16-19, 21, 22, 51-55 and 57-59 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens et al. (WO2012/071611, cited in previous Office Action) in view of Usui et al. (EP0771815, cited in previous Office Action).
Stephens et al. teach the use of a polyanionic oligosaccharide cellobiose sulfate (p.6:12-13) for inhibiting the cytotoxic activity of extracellular histones in a subject (claim 1). Stephens et al. teach sepsis is an anti-inflammatory disease accompanied by a release of cytotoxic histones (p.2:4-13).  Stephens et al. teach treating patients suffering from sepsis, wherein the polyanion forms a complex with and neutralizes/inhibits the cytotoxic activities of extracellular histone proteins (abstract; p.2:4-13). Stephens et al. teach the polyanions are selected for their ability to persist in the circulation (p.13:20-27). Stephens et al. teach various alternative sulfated polyanions including maltose sulfate (p.17:21-29; p.18:19-20; p.19:15-19). Stephens et al. found cellobioside sulfate (a polyanionic sulfated cellobioside) was effective in an in vitro histone inhibition test where it also inhibited histone toxicity (Example 1 and Table 1).  Stephens et al. exemplify using cellobiose sulfate, wherein it was successfully used to inhibit the accumulation of histones in rabbit lungs (Example 5). Stephens et al. teach administering cellobiose sulfate (TA2) in a lipopolysaccharide-induced mouse model of sepsis (Example 6). Stephens et al. found cellobiose sulfate was well tolerated at 15 mg/kg and 100 mg/kg. Stephens et al. teach cellobiose sulfate is a β1-4 linked disaccharide, wherein any the substituents are protected with a sulfate group (p.21):

    PNG
    media_image2.png
    306
    607
    media_image2.png
    Greyscale

Stephens et al. teach the polyanion may be a sulfated construct of 2 reductively linked sugars, through their reducing termini (p.23:20-28; p.28-29). Stephens et al. teach a “polyanion with anticoagulant activity is still useful in methods described herein” (p.30:10-14). Stephens et al. teach the polyanion can be prepared with anti-bacterial agents (p.48:26-27), and administered in combination with anti-inflammatory agents, antibiotic agents, antiviral agents, antifungal agents or another forms of medical intervention (p.51:10-33). Stephens et al. teach the polyanions can be administered therapeutically or preventively (p.51:34-35). 
	Stephens et al. do not expressly disclose “a small uncharged glycosidically linked substituent at its reducing terminus” (instant claim 10).
	Usui et al. teach sulfated saccharide derivatives wherein the anomeric center (of the reducing terminus) is glycosidically linked with a small uncharged substituent, or pharmaceutically acceptable salts thereof for use as an anti-inflammatory agent (abstract): 
    PNG
    media_image3.png
    191
    629
    media_image3.png
    Greyscale
. Usui et al. exemplify various sodium salts of sulfated derivatives wherein the derivatives are glycosylated with 2-methylpropyl (Examples 1-3, 9; see claim 2). These aforementioned derivatives also have one, two, three or four sulfate groups at the 2, 3, 4, or 6-positions. Usui et al. also exemplify disaccharides having one, two, three or four sulfate groups and small uncharged substituents glycosidically linked at the reducing terminus (Example 23-33; see claim 2). Usui et al. tested their inhibitory activity against cobra venom factor-induced inflammation, wherein the index of bleeding was determined (Table 1), and the index of infiltration in neutrocyte was determined (Table 2). Usui et al. conclude the compounds demonstrated excellent anti-inflammatory activity. Usui et al. teach the use of these derivatives for treating ARDS (acute respiratory distress syndrome), septicemia, rheumatism, shock, nephritis and the like (p.2:50-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer a polyanionic sulfated cellobioside modified with an alkyl group (i.e. small uncharged) glycosidically linked at its reducing terminus to treat or prevent an extracellular histone mediated ailment. 
Starting from Stephens et al., one having ordinary skill in the art would have looked to the teachings of Usui et al. because Stephens et al. is concerned with the treatment of sepsis and Usui et al. is concerned with the treatment of septicemia (a precursor to sepsis), wherein both references use polyanionic sulfated disaccharide derivatives as an anti-inflammatory agent in the treatment of the aforementioned conditions. Specifically, Stephens et al. found polyanionic sulfated saccharides including cellobiose sulfate were effective in an in vitro model where the polyanionic sulfated cellobiose inhibited histone and inhibited histone toxicity. In addition, the polyanionic sulfated cellobiose was effective in an in vivo animal sepsis model. 
The ordinary artisan would have known from Stephens et al. that the reducing terminus of cellobiose sulfate may be linked to another polyanionic sulfate. Similarly, Usui et al. teach sulfated disaccharide derivatives linked in a β(1[Wingdings font/0xE0]4) bond (like cellobiose) as anti-inflammatory agents for the treatment of inflammatory disorders including septicemia. The skilled artisan would have been motivated to modify the reducing terminus of the cellobiose sulfate with an alkyl group (i.e. small uncharged) glycosidically linked at its reducing terminus, rather than another polyanionic sulfate (as taught by Stephens et al.) because Usui et al. found the structurally similar sulfated β-1,4-disaccharides having various uncharged alkyl groups had excellent anti-inflammatory activity in an in vivo animal model. 
The ordinary artisan would have had a reasonable expectation of success in treating sepsis, because the compounds of Stephens et al. and Usui et al. are structurally similar (β-1,4-linked sulfated disaccharides), share the same property as anti-inflammatory agents, and are therapeutically effective in treating similar inflammatory conditions, i.e. sepsis/septicemia. 
With respect to treating a non-septic disease state, the ordinary artisan would have also been motivated to treat ARDS, rheumatism, shock, or nephritis with a reasonable expectation of success because Usui et al. recognize them as alternative inflammatory disease states wherein sulfated saccharides have been implicated in their treatment. 
Stephens et al. teach structures wherein R2 to R8 are O-sulfate (including cellobiose sulfate), (per instant claim 57). In addition, Usui et al. teach and exemplify sodium sulfate disaccharide salts. The 2-methylpropyl group exemplified by Usui et al. reads on “R1 is O-(C1-C6)alkyl” per instant claim 55.
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art.
Response to Arguments
Applicant's arguments filed 07 February 2022 have been fully considered but they are not persuasive. 
Applicant contends Stephens teaches away from glycosidically modified polyanionic sulfated cellobiosides because Stephens teaches an example where sulfated cellobiosides have been modified at the reducing terminus with an ethylene or naphthyl linker and bonded to a second sulfated cellobioside moiety. 
The above argument is not found persuasive, because Stephens does not criticize, discredit, or otherwise discourage the solution claimed. See MPEP 2141.02, “However, the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed”. 
Applicant avers unexpected results over the compound of Stephens. Applicant compared the anticoagulant effect of mCBS with heparin, low molecular weight heparin, enoxaparin, and a trisaccharide maltotriose sulfate. Stephens et al. found the mCBS demonstrated a 110-fold reduction in anticoagulant activity compared to low molecular weight heparin and enoxaparin. 
The above arguments are not found persuasive, because it is not clear which of the above compounds is representative of Stephens et al., let alone who the claimed mCBS is better than the CBS of Stephens. 
Applicant further argues the claimed mCBS has a surprising and unexpected increase in stability compared to CBS.
The above argument is not found persuasive. The present claims are methods of treatment claims. It is not clear how the shelf-stability of mCBS versus CBS is relevant to demonstrate the claimed invention has unexpected and surprising results. The practical significance of shelf-stability in the present method claims is unclear. 
See MPEP 716.02(b), “The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance."”. 
Finally, even if these results were unexpected, the results are not commensurate in scope with the present claims. The claims are directed towards any degree of sulfation, and any “small uncharged glycosidically linked substituent”. All of Applicant’s experiments are directed towards a heptasulfated β-O-methyl-cellobioside sulfate. See MPEP 716.02(d), “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."”. 

Applicant argues Usui is directed towards galactopyranosyl-glucopyranosyl units.
However, the structure of Usui show the stereochemistry at C4 can vary to give either galactopyranosyl-glucopyranosyl units or glucopyranosyl-glucopyranosyl units, like cellobioside. 

Applicant argues Stephens is concerned with inhibiting histones, while Usui is concerned with targeting selectins.
The above arguments are not found persuasive, because they are both concerned treating similar inflammatory conditions, i.e. sepsis/septicemia. Furthermore, the polyanionic saccharides of both references are recognized as anti-inflammatory agents and are both sulfated. 
The rejection is hereby maintained. 

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Stephens et al. in view of Usui et al. as applied to claims 10-13, 16-19, 21, 22, 51-55 and 57-59 above, and further in view of Don et al. (WO 2005/061523, cited in previous Office Action).
Stephens et al. teach as discussed above. 
Stephens et al. do not expressly disclose where R is a methoxy group (instant claim 56). 
Don et al. teach polyanionic polysaccharide derivatives for the treatment of anti-inflammatory conditions of a mammalian subject (p.1:8-12 and 16-17). Don et al. recognize these polysaccharides bind with proteins (p.1:23-25). Don et al. teach compounds of formula III: 
    PNG
    media_image4.png
    149
    276
    media_image4.png
    Greyscale
 wherein RA=OMe, RB, RC, RE=OSO3Na, RD=CH2OSO3Na and RF,RH and RI=OH (Table 1, PG#2038); and RA=OMe, RB,RC,RE,R1=OSO3Na, RD=CH2OSO3Na and RF,RH=OH (Table 1, PG#2039). Don et al. teach the results demonstrate a broad range of compounds have strong affinity for GAG-binding growth factors, and possess in vivo activity (p.48:1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer a polyanionic sulfated cellobioside modified with a methyl group (i.e. small uncharged) glycosidically linked at its reducing terminus to treat or prevent an extracellular histone mediated ailment. 
Starting from Stephens et al., one having ordinary skill in the art would have looked to the teachings of Usui et al. because Stephens et al. is concerned with the treatment of sepsis and Usui et al. is concerned with the treatment of septicemia (a precursor to sepsis), wherein both references use polyanionic sulfated saccharide derivatives as an anti-inflammatory agent in the treatment of the aforementioned conditions. Specifically, Stephens et al. found polyanionic sulfated saccharides including cellobiose sulfate were effective in an in vitro model where the polyanionic sulfated cellobiose inhibited histone and inhibited histone toxicity. In addition, the polyanionic sulfated cellobiose was effective in an in vivo animal sepsis model. The ordinary artisan would have also looked to the teachings of Don et al. because the reference is also concerned with the preparation of sulfated disaccharide derivatives for their ability to bind to proteins (histones are proteins), and as having anti-inflammatory properties. 
The ordinary artisan would have known from Stephens et al. that the reducing terminus of cellobiose sulfate may be linked to another polyanionic sulfate. Similarly, Usui et al. teach sulfated disaccharide derivatives linked in a β(1[Wingdings font/0xE0]4) bond (like cellobiose) as anti-inflammatory agents for the treatment of inflammatory disorders including septicemia. The skilled artisan would have been motivated to modify the reducing terminus of the cellobiose sulfate with an alkyl group (i.e. small uncharged) glycosidically linked at its reducing terminus, rather than another polyanionic sulfate because Usui et al. found the structurally similar sulfated β-1,4-disaccharides having various uncharged C4 alkyl groups had excellent anti-inflammatory activity in an in vivo animal model. 
Alternatively, the artisan would have been motivated to modify the reducing terminus with a methyl group (a C1 alkyl), because it is structurally similar to the 2-methylpropyl groups of Usui et al. (a C4 alkyl), and sulfated disaccharides having a C1 alkyl at the reducing terminus were biologically active in vivo, found to bind to proteins in vitro, and taught as having anti-inflammatory properties like the sulfated disaccharide derivatives of Stephens et al. and Usui et al. with other groups at the reducing terminus.
The ordinary artisan would have had a reasonable expectation of success in treating sepsis, because the compounds of Stephens et al., Usui et al. and Don et al. are structurally similar (sulfated disaccharides), share the same property as anti-inflammatory agents, and are therapeutically effective in vivo. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art.

Response to Arguments
Applicant's arguments filed 07 February 2022 have been fully considered but they are not persuasive. 
Applicant contends neither Usui or Don teach the use of polyanionic sulfated saccharide derivatives for targeting extracellular histones as a mechanistic basis for anti-inflammatory treatments.
The above arguments are not found persuasive, because the claims do not actually limit or require targeting extracellular histones. In particular, the claims include preventing any disease associated with extracellular histones. Diseases “associated with extracellular histones” is not defined in the present Specification, nor even limited according to claim 11 (claim 11 recites “wherein the extracellular histone mediated ailment is selected from the group comprising, but not limited to”). Thus, the term is broadly and reasonably interpreted to include preventing at least any of the diseases listed in claim 11, wherein the subject does not even yet have the disease and is a healthy individual. 
The references are relevant, however, for teaching the use of these compounds for the treatment of sepsis and similar inflammatory conditions, e.g. multiple sclerosis and rheumatoid arthritis, all of which are recited in claim 11. 
The rejection is hereby maintained.
 
Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M-F: Noon-8pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1759